                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

MATTHEW FORD,                               *

      Plaintiff,                            *

vs.                                         *        CASE NO. 4:18-CV-8 (CDL)

SYNOVUS BANK,                               *

      Defendant.                            *


                                   O R D E R

      Matthew Ford brought this action against his former employer,

Synovus Bank (“Synovus”).1         He claims Synovus interfered with his

rights   under     the    Family      and       Medical   Leave   Act   (“FMLA”),

29 U.S.C. § 2601,        et   seq.,    and       retaliated   against   him   for

exercising those rights.           He also claims Synovus discriminated

against him in violation of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101, et seq.                 Synovus moved for summary

judgment (ECF No. 7).         For the following reasons, Synovus’s motion

is granted.




1
  Ford’s Complaint named “Synovus Financial Corporation” as the only
defendant. Ford’s employer, however, was Synovus Bank, a wholly owned
subsidiary of Synovus Financial. Ford moved to amend his complaint to
add Synovus Bank as a defendant and remove Synovus Financial. Synovus
Financial does not oppose. See Def.’s Reply Br. in Supp. of Def.’s Mot.
for Summ. J. 1-2 n.1, ECF No. 19. Therefore, Ford’s motion to amend
(ECF No. 16) is granted. The Court’s references to “Synovus” in this
Order refer to Synovus Bank.


                                            1
                       SUMMARY JUDGMENT STANDARD

     Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”          Fed. R. Civ.

P. 56(a).     In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,    drawing   all   justifiable   inferences   in   the   opposing

party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.     Id. at 248.     A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.     Id.

                             FACTUAL BACKGROUND

     Viewed in the light most favorable to Ford, the record reveals

the following facts:

I.   Ford’s Medical Condition

     Ford has an autoimmune disorder known as aphthous stomatitis.

When his condition “flares up,” Ford suffers from painful oral

ulcers.   During a flare-up, Ford may have as many as twenty ulcers

in his mouth.      His flare-ups may last from a few weeks to six

months.   His flare-ups also cause other symptoms, including a low-

grade fever, muscle pains and aches, joint pains, and a generalized

feeling of being unwell. Sometimes, Ford’s flare-ups are so severe



                                     2
that he is bedridden.        Ford’s physician prescribed Vicodin for his

flare-ups and advised him not to drive when taking the medication.

II.   Ford’s Position at Synovus

      In December 2013, Ford applied for the position of “customer

care coordinator” at Synovus.        When Ford applied, he did not tell

Synovus about his ulcer condition.          Synovus hired Ford, and Ford

started work in March 2014. His responsibilities included handling

customer issues via email, online submission, or phone calls. Ford

later    moved    into   the   new   role   of    “card   services     support

specialist.”      In this position, he handled Synovus’s credit card

portfolio,       including     collections,      fraud,      analytics,    and

performance.

      As a card services support specialist, Ford worked at a

cubicle in an open area.        He shared a community printer with other

Synovus employees in different departments.               He had access to

confidential      financial    information,      including    names,    social

security numbers, transaction histories, and credit card numbers

of Synovus’s customers. Employees needed a security badge to enter

the building where Ford worked.           Ford had one co-worker, Terrie

James.   He and James reported to Chris Eskue.        He, James, and Eskue

exclusively performed Synovus’s fraud and collections work.

III. Ford’s FMLA Leave Requests

      During the latter part of 2015 and early 2016, Ford’s flare-

ups worsened.      He consulted with Eskue, who advised him to speak



                                      3
with someone in Synovus’s human resources department.      Ford then

spoke with a Synovus human resources employee named Daniel Steele.

Steele Aff. ¶ 7, ECF No. 7-2.        Steele advised Ford to submit

paperwork for “intermittent” FMLA leave.    Id.   Ford submitted his

paperwork and then exercised intermittent FMLA leave in 2015 and

2016.

     At some point in 2016, Ford made a request to work from home

during his more severe medical flare-ups.     In July 2016, Steele

wrote Ford’s physician, Dr. Linda Chin, to acquire more information

about Ford’s condition.   See Letter from D. Steele to L. Chin (July

26, 2016), ECF No. 12-1 at 2.   Dr. Chin told Steele that Ford was

“quite capable” of performing the essential functions of his

position.   See Letter from L. Chin to D. Steele (Aug. 9, 2016),

ECF No. 12-1 at 4.   Dr. Chin noted that Ford sometimes required

pain medications for his condition and that Ford had been advised

against driving while taking his medication.      Id.   She likewise

suggested that Ford be allowed to work from home during flare-ups

that required pain medication therapy.    Id.; see also Steele Aff.

¶ 8; Steele Dep. 9:3-16, ECF No. 12 (explaining that Steele became

aware of Ford’s request to work from home sometime in 2016); Ford

Dep. 89:13-90:12, ECF No. 9 (describing Ford’s interactions with

Steele).

     None of the employees in Ford’s department were allowed to

work from home because of the sensitive nature of the information


                                 4
they accessed.      Eskue Aff. ¶ 5, ECF No. 7-3.             Synovus employees

like Ford could not be given remote access because Synovus’s system

contains    “confidential       and   proprietary     information       including

customer names, account numbers, account information, debit or

credit card numbers, and similar information.”               Id. ¶ 7.   Allowing

employees to have remote access to work from home jeopardizes the

security of Synovus’s confidential data and could potentially

expose the data to the public.           Id. ¶ 8.

      When Ford did not hear back from Steele by September about

his request to work from home, he called Steele.               Ford Dep. 90:4-

12.   Steele told Ford that no accommodations would be made for his

condition and that Ford could not work from home.                Id. at 90:13-

17; Steele Aff. ¶¶ 9-10.          Other than speaking to Dr. Chin and

Eskue,     Steele   made   no    other       investigation    into   reasonable

accommodations for Ford.        Steele Dep. 24:12-21.        Steel was unaware

of any accommodation request by Ford other than to work from home.

Steele Aff. ¶ 10.

IV.   Ford’s Termination

      Ford continued to exercise intermittent FMLA leave even after

Synovus denied his request to work from home.            Ford took FMLA leave

on November 3, 2016.        The next day, a Synovus employee named

Jarrett Cudd, who worked at the same facility as Ford, reported to

Synovus security that someone had tried to take a picture of him

while he was using the restroom.             Cudd testified that while he was


                                         5
using the urinal, he saw a cellphone start to slide underneath the

divider between the urinal and the toilet stall.        He saw the camera

side of the phone coming out very slowly from just underneath the

bottom of the divider.        Cudd Dep. 21:2-6, ECF No. 10.     Cudd said

something like “look out” or “what’s up.”         The phone then quickly

disappeared, and Cudd left the restroom.         Id. at 21:7-10.    He then

approached a coworker with a direct line of sight to the restroom

and asked her to watch the door to see who comes out.                Id. at

21:10-14.     He also called security.       Id. at 21:14-15.

     Cudd’s coworker saw someone exit the restroom.                She gave

security a description of the person.         Security then walked in the

direction where the person headed after exiting the restroom to

see if they could find anybody matching the description.             Id. at

21:25-22:3.        Security     determined     that   Ford   matched    the

description.    Security then took the coworker through the area to

corroborate the identification, which she did.          Id. at 22:3-6.

     Steele investigated the incident.         After meeting with Cudd to

discuss the incident, Steele discussed the allegations with Ford

and Eskue.     Steele Dep. 35:14-19.     Steele and Eskue believed that

Ford’s explanation changed over time.           Id. at 36:4-37:3; Eskue

Aff. ¶ 13.     According to Steele, Ford first denied the incident,

then said he often drops his phone, and then said he might have

missed his pocket and accidentally put his phone under the stall.

Steele Aff. ¶ 13.     Because of the changing story, Steele did not


                                     6
believe Ford’s explanation and determined he should be terminated.

Id. ¶ 14.    Ford, however, denied that he was involved in the

restroom incident and denied that his story changed.        Ford Dep.

105:10-106:13; 141:13.      Ford also offered Steele his phone to

search, but Steele declined because he was unsure of the privacy

implications.     Steele Dep. 37:4-15.     Synovus did not contact law

enforcement about the incident.    Synovus then terminated Ford, and

Ford subsequently brought this action.

                              DISCUSSION

     Ford’s Complaint asserts the following three claims against

Synovus: (1) FMLA interference; (2) FMLA retaliation; and (3) ADA

discrimination.    Synovus moved for summary judgment on all Ford’s

claims.   The Court addresses each claim below.

I.   FMLA Interference Claim

     Ford pointed to no evidence that Synovus ever actually denied

or interfered with his exercise of intermittent FMLA leave while

he was employed. Ford instead contends that Synovus interfered

with his FMLA rights by terminating him. This claim is duplicative

of his FMLA retaliation claim. Therefore, Ford’s FMLA interference

claim is dismissed.    See Hawkins v. BBVA Compass Bancshares, Inc.,

613 F.App’x 831, 840-41 (11th Cir. 2015) (per curiam) (affirming

district court’s conclusion that FMLA interference claim premised

on plaintiff’s termination was “largely a clone” of retaliation

claim and should be dismissed).



                                  7
II.   FMLA Retaliation Claim

      Summary    judgment       is    likewise        proper     on     Ford’s   FMLA

retaliation     claim.       Ford    pointed     to    no    direct     evidence     of

retaliation.      Therefore, his claim is subject to the burden-

shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S.

792   (1973).     See    Strickland     v.    Water     Works    &     Sewer   Bd.   of

Birmingham,     239   F.3d    1199,    1207    (11th     Cir.     2001)    (applying

McDonnell Douglas to FMLA retaliation claim).                  Under that familiar

framework, Ford must first establish a prima facie case, thus

creating a rebuttable presumption of retaliation.                     The burden then

shifts to Synovus to proffer legitimate, non-retaliatory reasons

for Ford’s termination.         If it does so, the burden then returns to

Ford to point to evidence that Synovus’s proffered reasons are

pretext for unlawful retaliation.

      For purposes of this Order, the Court assumes Ford can

establish a prima facie case.2               Synovus proffered the restroom

incident as a legitimate, non-retaliatory reason for terminating

Ford and contends Ford cannot show that it was pretext.                    To survive

summary   judgment,      Ford    must    demonstrate           “‘such    weaknesses,

implausibilities,            inconsistencies,               incoherencies,           or

contradictions in the employer’s proffered legitimate reason[] for



2 Synovus argues Ford cannot establish the required causal relationship
between his exercise of FMLA rights and his termination. Because the
Court concludes that Ford cannot show pretext, the Court does not address
this argument.


                                        8
its action that a reasonable factfinder could find [it] unworthy

of credence.’” Ezell v. Wynn, 802 F.3d 1217, 1227 (11th Cir. 2015)

(quoting Jackson v. State of Ala. State Tenure Comm’n, 405 F.3d

1276, 1289 (11th Cir. 2005)).      “The inquiry into pretext centers

on the employer’s beliefs, not the employee’s beliefs and, to be

blunt about it, not on reality as it exists outside of the decision

maker’s head.”     Alvarez v. Royal Atl. Developers, Inc., 610 F.3d

1253, 1266 (11th Cir. 2010).          Therefore, the question here is

whether Steele honestly believed Ford was involved in the restroom

incident.

      Ford argues that a jury could conclude the restroom incident

was pretext based on the following:       Cudd never named Ford as the

person in the restroom, Cudd did not stay in or outside the

restroom to confront the photographer, Cudd did not leave work

after the incident, Cudd admitted Ford could have been mistakenly

identified, Steele did not investigate Ford’s phone, Ford had no

prior history of similar misconduct, and Synovus never contacted

law enforcement.    Ford also testified that, according to him, his

story did not change.       In essence, Ford takes issue with the

outcome   of   Steele’s   investigation   and   the   conclusion   Steele

reached after speaking to Cudd and Ford.           Ford thinks Synovus

should have done more to confirm he left the restroom after Cudd.

But   Ford’s    disagreement   with     and   criticisms   of   Steele’s

investigation do not suggest that Steele did not actually believe


                                   9
Ford was the perpetrator.      See Combs v. Plantation Patterns, 106

F.3d 1519, 1543 (11th Cir. 1997) (“[A] plaintiff may not establish

that   an   employer’s   proffered   reason   is    pretextual      merely   by

questioning the wisdom of the employer’s reason.”); Sapp v. U.S.

Attorney Gen., 676 F. App’x 878, 882 (11th Cir. 2017) (per curiam)

(“Title VII is not designed to make federal courts sit as a super-

personnel    department    that   reexamines       an    entity’s    business

decisions.” (quoting Davis v. Town of Lake Park, Fla., 245 F.3d

1232, 1244 (11th Cir. 2001))).        Therefore, Synovus’s motion for

summary judgment on Ford’s FMLA retaliation claim is granted.

III. ADA Discrimination Claims

       Ford also contends Synovus discriminated against him because

of his disability by failing to apply the progressive discipline

policy after the restroom incident, terminating his employment,

and refusing to permit him to work from home.               Ford offered no

argument in support of his claim that failure to use progressive

discipline amounts to disability discrimination.             Therefore, that

claim has been abandoned.         See Resolution Tr. Corp. v. Dunmar

Corp., 43 F.3d 587, 599 (11th Cir. 1995) (en banc).                   And, as

explained above, Ford cannot overcome Synovus’s legitimate, non-

discriminatory reason for his termination.               Therefore, his ADA

claim based on his termination also fails.3             Consequently, Ford’s



3
  To the extent Ford seeks to assert an ADA retaliation claim based on
his termination, it fails for the same reason.


                                     10
only remaining ADA claim is a “failure to accommodate” claim for

refusing to permit him to work from home.

      “To establish a prima facie case of discrimination under the

ADA, a plaintiff must show: (1) he is disabled; (2) he is a

qualified    individual;    and    (3)     he   was    subjected       to    unlawful

discrimination because of his disability.”                       Holly v. Clairson

Indus., LLC, 492 F.3d 1247, 1255-56 (11th Cir. 2007). For purposes

of this analysis, the Court assumes Ford can establish the first

two elements of his claim.4          The remaining issue, therefore, is

whether     Synovus   discriminated        against         him    because     of   his

disability.

     Discrimination under the ADA includes “not making reasonable

accommodations to the known physical . . . limitations of an

otherwise qualified individual” unless the individual’s employer

“can demonstrate that the accommodation would impose an undue

hardship       on     the         operation           of         the        business.”

42 U.S.C. § 12112(b)(5)(A).           A    plaintiff,            however,    is    “not

entitled to the accommodation of [his] choice, but only to a

reasonable accommodation.”          Stewart v. Happy Herman’s Cheshire

Bridge, Inc., 117 F.3d 1278, 1286 (11th Cir. 1997) (quoting Lewis



4
  Synovus argues that Ford is not disabled because his ulcer condition
only interferes with his ability to drive to work, not to perform his
job. Ford contends he was disabled because the condition impaired his
ability to communicate.     Because the Court concludes Ford cannot
demonstrate his requested accommodation was reasonable, it does not need
to address this argument.


                                      11
v. Zilog, Inc., 908 F.Supp. 931, 948 (N.D. Ga. 1995)).              Ford “need

only show that an ‘accommodation seems reasonable on its face,

i.e., ordinarily or in the run of cases.”             U.S. Airways v. Barnett,

535   U.S.    391,   401   (2002).     Synovus   must     then   show   “special

(typically case-specific) circumstances that demonstrate undue

hardship in the particular circumstances.”                 Id. at 402.       The

Eleventh Circuit, however, has “previously held that ‘the ADA does

not require [the employer] to eliminate an essential function of

[the plaintiff’s] job.”       Holly, 492 F.3d at 1262 n.16 (alterations

in original) (quoting Davis v. Fla. Power & Light Co., 205 F.3d

1301, 1305 (11th Cir. 2000)).          “In other words, an accommodation

that does not enable the employee to perform an essential function

of his position is facially unreasonable and is not required by

the   ADA,”    notwithstanding       the    Supreme    Court’s   statement    in

Barnett.     Id.

      Here, Ford’s only requested accommodation was to work from

home.   Synovus contends that the essential functions of Ford’s job

required accessing confidential financial information for its

customers and that permitting remote access to that information

would jeopardize security.           Ford does not meaningfully dispute

this contention.5      His argument instead appears to be that because


5
  Ford appears to argue that he only accessed confidential information
as a “customer care coordinator” and not as a “card services support
specialist.” This contention is unsupported by Ford’s deposition. See
Ford Dep. 71:20-25 (acknowledging Ford had access to confidential
information as a card services support specialist).


                                       12
other Synovus employees sometimes worked from home, his request to

work from home was reasonable.             But he testified only generally

that other employees (whose names he could not recall) had remote

access on some days.            Ford Dep. 75:21-76:9.      He pointed to no

evidence that Synovus permitted card support specialists like Ford

to work remotely.6           Ford’s speculative testimony is insufficient

to meet his burden of showing a reasonable accommodation that

permits     him   to    perform   the    essential   functions    of   his   job.

Synovus’s motion for summary judgment on this ground is therefore

granted.7

     Ford further argues that his failure to accommodate claim

should proceed because Synovus “summarily rejected requests for

accommodation.”         Pl.’s Resp. to Def.’s Mot. for Summ. J. 10, ECF

No. 17.     Therefore, Ford contends Synovus is liable for failing to

engage in the “informal, interactive process” required by the ADA

to determine what, if any, accommodations to provide a disabled

employee.         See   29    C.F.R.    § 1630.2(o)(3)   (“To    determine   the



6 In fact, Ford testified he could not recall whether James, the only
other card services support specialist, had remote access. Ford Dep.
78:11-14.
7 The Court further concludes that Synovus has carried its burden to

demonstrate that permitting Ford to work from home would be an “undue
hardship      on     the      operation      of     [its]      business.”
42 U.S.C. § 12112(b)(5)(A).    Ford points to his use of a community
printer and shared workspace as evidence that the information he accessed
was not confidential. But each of Ford’s coworkers required a badge to
enter his building and used company hardware to access the data. This
evidence simply does not dispute that Ford’s remote access to
confidential data would jeopardize Synovus security.


                                          13
appropriate reasonable accommodation it may be necessary for the

covered entity to initiate an informal, interactive process with

the individual with a disability in need of the accommodation.

This process should identify the precise limitations resulting

from the disability and potential reasonable accommodations that

could overcome those limitations.”). But “where a plaintiff cannot

demonstrate ‘reasonable accommodation,’ the employer’s lack of

investigation     into      reasonable     accommodation      is    unimportant.”

Willis v. Conopco, Inc., 108 F.3d 282, 285 (11th Cir. 1997) (per

curiam).     Accordingly, the Eleventh Circuit does not recognize the

claim Ford seeks to assert.         Id.; see also Moses v. Am. Nonwovens,

Inc., 97 F.3d 446, 448 (11th Cir. 1996) (per curiam) (expressing

confidence     that   the    ADA   “does      not   mandate   a    pretermination

investigation”).      Therefore, to the extent Ford asserts a claim

based   on     Synovus’s      failure      to   investigate        his   requested

accommodation or to engage in an interactive process with him to

determine an appropriate accommodation, summary judgment is proper

on that claim.

                                   CONCLUSION

     For the above reasons, Synovus’s motion for summary judgment

(ECF No. 7) is granted.         The Clerk shall enter judgment in favor

of Synovus.




                                         14
IT IS SO ORDERED, this 13th day of December, 2018.

                               S/Clay D. Land
                               CLAY D. LAND
                               CHIEF U.S. DISTRICT COURT JUDGE
                               MIDDLE DISTRICT OF GEORGIA




                          15
